Judgment, Supreme Court, New York County (Robert Straus, J., at hearing; Robert M. Stolz, J., at jury trial and sentence), rendered March 29, 2005, as amended March 5, 2007, convicting defendant of criminal possession of a controlled substance in the third and fifth degrees, and resentencing him, as a second felony offender, to concurrent prison terms of 4V2 to 9 years and 3 to 6 years, respectively, unanimously affirmed.
Previously, we held this matter in abeyance and remanded for a Mapp hearing (49 AD3d 385 [2008]). We find no basis to disturb the hearing court’s credibility determinations (see People v Muhammed, 300 AD2d 54 [2002], lv denied 99 NY2d 657 [2003]), or to conclude that the denial of the suppression mo*287tion was error (see People v Butler, 292 AD2d 151 [2002], lv denied 98 NY2d 673 [2002]). Defendant’s challenge to the adequacy of the trial court’s response to a jury note is unpreserved (see People v O’Hara, 96 NY2d 378, 383 [2001]), and we decline to reach the issue in the interest of justice. As an alternative holding, we find that the court’s response was meaningful (see People v Santi, 3 NY3d 234, 248-249 [2004]). Concur—Saxe, J.P., Gonzalez, Buckley and Acosta, JJ.